DETAILED ACTION
1.	Claims 1-15 remain allowed.
	New claims 21-37 were added as filing RCE with IDS on 6/21/2022 and the reasons for allowance remained the same for claims 1-15 as they were indicated on 4/14/2022.
	Claims 1-15 and 21-37 are allowed.
	Further, as new independent claims 21 and 36 which have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a method for controlling an ultrasonic device comprising an end effector and an ultrasonic transducer comprising: measuring, by a control circuit, an impedance value of the ultrasonic transducer; comparing, by the control circuit, the impedance value to a reference impedance value; classifying, by the control circuit, the impedance value based on the comparison; characterizing, by the control circuit, a state of the end effector based on the classification; and adjusting, by the control circuit, the power level applied to the ultrasonic transducer based on the characterization. 
	new independent claims 28 and 37 which have not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims including a method for controlling an ultrasonic device comprising an end effector and an ultrasonic transducer comprising measuring, by a control circuit, an impedance value of the ultrasonic transducer; comparing, by the control circuit, the impedance value to a reference impedance value; classifying, by the control circuit, the impedance value based on the comparison; characterizing, by the control circuit, a function of the end effector based on the classification; and adjusting, by the control circuit, the power level applied to the ultrasonic transducer based on the characterization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771